        Case 9:21-cv-00055-DWM Document 12 Filed 05/18/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


 JOHN P. STOKES and PAMELA                          CV 21-55-M-DWM
 STOKES,

                     Plaintiffs,
                                                            ORDER
 vs.

 JUDGES DEBORAH CHRISTOPHER
 and JAMES MANLEY,

                      Defendants.


       On May 6,2021,Plaintiffs filed a motion to proceed informa pauperis

(Doc. 1)and a proposed complaint alleging constitutional violations pursuant to 42

U.S.C. § 1983 related to a bankruptcy proceeding against two state districtjudges

in the Twentieth Judicial District, Lake County, Montana. The request to proceed

informa pauperis was granted, however. Plaintiffs’ complaint was dismissed

pursuant to 28 U.S.C. § 1915(e)(2)(B)on judicial immunity grounds. (Doc. 8.) A

judgment of dismissal was entered on May 12, 2021. (Doc. 9.) On May 17, 2021,

Plaintiffs filed a motion for reconsideration. (Doc. 11.)

       Pursuant to the Local Rules governing proceedings in this Court, a motion

for reconsideration must be premised on a facts or law that are materially different

from the facts or law considered when the original order was entered. L.R. 7.3(b).


                                          1
       Case 9:21-cv-00055-DWM Document 12 Filed 05/18/21 Page 2 of 2



Such a motion cannot simply rehash arguments already addressed by the Court.

See L.R. 7.3(c). Here, Plaintiffs simply disagree with the Court’s judicial

immunity analysis. That is not an appropriate ground for reconsideration.

      Accordingly, IT IS ORDERED that Plaintiffs’ motion for reconsideration

(Doc. 11)is DENIED.
                    C
      DATED this /Sday of May, 2021.




                                      Don^d W. Molloy, District Judge
                                      United States District Court




                                         2
